

116 S683 IS: 
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 683IN THE SENATE OF THE UNITED STATESMarch 6, 2019Mr. Brown (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish a voluntary program in the National Highway Traffic Safety Administration to encourage
			 consumers to purchase or lease new automobiles made in the United States,
			 and for other purposes.
	
		1.Short
 titleThis Act may be cited as the American Cars, American Jobs Act of 2019.
		2.American Cars, American Jobs
			 Program
 (a)DefinitionsIn this section: (1)AutomobileThe term automobile has the meaning given the term in section 32901(a) of title 49, United States Code.
 (2)Automobile made in the United StatesThe term automobile made in the United States means an automobile that meets the requirements described in paragraph (1) or (2) of subsection (c).
 (3)DealerThe term dealer means a person licensed by a State who engages in the sale of new automobiles to ultimate purchasers.
 (4)ProgramThe term Program means the American Cars, American Jobs Program established by subsection (b).
 (5)Qualifying leaseThe term qualifying lease means a lease of an automobile for a period of not less than 5 years.
 (6)SecretaryThe term Secretary means the Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration.
 (7)Ultimate purchaserThe term ultimate purchaser means, with respect to any new automobile, the first person who in good faith purchases the automobile for purposes other than resale.
 (8)Vehicle identification numberThe term vehicle identification number means the 17-character number used by the automobile industry to identify individual automobiles.
 (9)VoucherThe term voucher means an electronic transfer of funds to a dealer based on an eligible transaction under this section.
 (b)EstablishmentThere is established in the National Highway Traffic Safety Administration a voluntary program, to be known as the American Cars, American Jobs Program, through which the Secretary, in accordance with this section and the regulations promulgated under subsection (e), shall—
 (1)authorize the issuance of an electronic voucher, subject to the limitations described in subsection (d), to offset the purchase price or lease price for a qualifying purchase or qualifying lease, respectively, of a new automobile made in the United States;
 (2)register dealers for participation in the Program and require that all registered dealers accept vouchers as provided in this section as partial payment or down payment for the purchase or qualifying lease of any new automobile made in the United States offered for sale or lease by that dealer;
 (3)in consultation with the Secretary of the Treasury, make electronic payments to dealers for eligible transactions by the dealers described in paragraph (2), in accordance with the regulations promulgated under subsection (e); and
 (4)in consultation with the Secretary of the Treasury and the Inspector General of the Department of Transportation, establish and provide for the enforcement of measures to prevent and penalize fraud under the Program.
				(c)Qualifications
			 for and value of vouchers
 (1)Voucher for passenger vehiclesExcept as provided in paragraph (2), a voucher issued under the Program shall have a value of $3,500 that may be applied to offset the purchase price or lease price for a purchase or qualifying lease, respectively, of a new automobile made in the United States, if the automobile—
 (A)for the most recent model year, is determined by the Secretary to contain content of which not less than 45 percentage (by value) is of United States/Canadian origin (as those terms are defined in section 32304(a) of title 49, United States Code); and
 (B)is assembled in the United States. (2)Voucher for plug-in electric drive vehiclesA voucher issued under the Program shall have a value of $4,500 that may be applied to offset the purchase price or lease price for a purchase or qualifying lease, respectively, of a new automobile made in the United States, if the automobile—
 (A)for the most recent model year, is determined by the Secretary to contain content of which not less than 45 percentage (by value) is of United States/Canadian origin (as those terms are defined in section 32304(a) of title 49, United States Code);
 (B)is assembled in the United States; and (C)is a new qualified plug-in electric drive motor vehicle (as defined in section 30D(d) of the Internal Revenue Code of 1986).
					(d)Program
			 limitations
				(1)General period
 of eligibilityA voucher issued under the Program shall be used only in connection with the purchase or qualifying lease of a new automobile made in the United States that occurs during the period—
 (A)beginning on the date that is 75 days after the date of enactment of this Act; and
 (B)ending on the date that is 2 years after the date described in subparagraph (A). (2)Number of vouchers per person and per trade-in vehicleNot more than 1 voucher may be issued under the Program for a single person.
				(3)No combination
 of vouchersOnly 1 voucher issued under the Program may be applied toward the purchase or qualifying lease of a single new automobile made in the United States.
				(4)Combination with
 other incentives permittedThe availability or use of a Federal, State, or local incentive or a State-issued voucher for the purchase or lease of a new automobile made in the United States shall not limit the value or issuance of a voucher under the Program to any person otherwise eligible to receive such a voucher.
				(5)No additional
 feesA dealer participating in the Program may not charge a person purchasing or leasing a new automobile made in the United States any additional fees associated with the use of a voucher under the Program.
				(6)Number and
 amountThe total number and value of vouchers issued under the Program may not exceed the amounts appropriated for that purpose.
				(e)Regulations
 (1)In generalNotwithstanding section 553 of title 5, United States Code, not later than 60 days after the date of enactment of this Act, the Secretary shall promulgate final regulations to implement the Program.
 (2)RequirementsThe regulations under paragraph (1) shall— (A)provide for a means of registering dealers for participation in the Program;
 (B)establish procedures for the reimbursement of dealers participating in the Program to be made through electronic transfer of funds for the amount of the vouchers as soon as practicable, but not longer than 10 days, after the date of submission of information supporting the eligible transaction, as the Secretary determines to be appropriate;
 (C)require each applicable dealer to use a voucher under the Program in addition to any other rebate or discount advertised by the dealer or offered by the manufacturer for an applicable new automobile made in the United States; and
 (D)prohibit each applicable dealer from using a voucher under the Program to offset any other rebate or discount described in subparagraph (C).
					(f)Anti-Fraud
			 provisions
 (1)ViolationIt shall be unlawful for any person to violate this section or any regulations promulgated pursuant to subsection (e) (other than by making a clerical error).
				(2)Penalties
 (A)In generalAny person who commits a violation described in paragraph (1) shall be liable to the Federal Government for a civil penalty of not more than $15,000 for each violation.
 (B)Authority of the SecretaryThe Secretary may— (i)assess and compromise penalties under subparagraph (A); and
 (ii)require from any person the records and inspections necessary to enforce the Program.
 (C)DeterminationIn determining the amount of a civil penalty under this paragraph, the severity of the applicable violation and the intent and history of the person committing the violation shall be taken into account.
					(g)Information to
			 consumers and dealers
 (1)In generalNot later than 60 days after the date of enactment of this Act, and promptly after receiving any update of any relevant information, the Secretary shall make available on an internet website and through other means determined by the Secretary information about the Program, including—
 (A)how to participate in the Program, including how to determine participating dealers; and
 (B)a comprehensive list, by make and model, of new automobiles made in the United States meeting the requirements of the Program.
 (2)Public awareness campaignOnce the information described in paragraph (1) is available, the Secretary shall conduct a public awareness campaign to inform consumers about the Program and where to obtain additional information.
				(h)Recordkeeping
			 and report
 (1)DatabaseThe Secretary shall maintain a database of the vehicle identification numbers of all new automobiles made in the United States purchased or leased under the Program.
				(2)Report on
 efficacy of the ProgramNot later than 60 days after the end of the period described in subsection (d)(1), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the efficacy of the Program, including—
 (A)a description of Program results, including—
 (i)the total number and amount of vouchers issued for purchase or qualifying lease of new automobiles made in the United States by—
 (I)manufacturer (including aggregate information concerning the make, model, and model year); and
 (II)category of automobile; and (ii)the location of sale or qualifying lease; and
 (B)an estimate of the overall economic and employment effects of the Program.
					(i)Exclusion of vouchers from income
				(1)For purposes of all Federal and
 State programsA voucher issued under this section or any payment made for such a voucher under subsection (b)(3) shall not be regarded as income and shall not be regarded as a resource for the month of receipt of the voucher and the following 12 months, for purposes of determining the eligibility of the recipient of the voucher (or a spouse or other family or household members of the recipients) for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal or State program.
				(2)For purposes of
 taxationA voucher issued under this section or any payment made for such a voucher under subsection (b)(3) shall be deemed not to be income of the purchaser of an automobile for purposes of the Internal Revenue Code of 1986.
				(j)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary $3,000,000,000 to carry out the Program, to remain available until expended.
 (2)AdministrationOf the amounts appropriated under paragraph (1), not more than $1,000,000 may be made available for the administration of the Program.
				3.Disallowance of deduction for global low-taxed income for
			 certain automobile companies
 (a)In generalSection 250 of the Internal Revenue Code of 1986 is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)Special rule for certain motor vehicle manufacturers (1)In generalThe amount determined under subsection (a)(1)(B) shall be zero for any taxable year of a domestic corporation described in paragraph (2) if the number of full-time employees of such corporation performing substantially all of their services inside the United States during such taxable year is less than the number of such employees on December 20, 2017.
 (2)Domestic corporation describedA domestic corporation is described in this paragraph with respect to any taxable year if such domestic corporation—
 (A)is a manufacturer (within the meaning of section 30B) of motor vehicles (as defined in section 30B(h)(1)), and
 (B)is a United States shareholder of a controlled foreign corporation which increases the number of full-time employees of such controlled foreign corporation during period comprising of the taxable year of such domestic corporation..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of enactment of this Act.